Citation Nr: 0102019	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  97-09 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of an 
excision of a dermatofibroma from the back of the left knee.

3.  Entitlement to service connection for residuals of an eye 
injury, to include bilateral corneal abrasions.

4.  Entitlement to service connection for a psychiatric 
disorder.

5.  Entitlement to service connection for a right hip 
disorder, to include bursitis.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for degenerative joint 
disease of multiple joints.

8.  Entitlement to service connection for a right knee 
disorder, to include bursitis.
9.  Entitlement to service connection for a left knee 
disorder, to include bursitis.

10.  Entitlement to service connection for gastroenteritis 
and peptic ulcer disease.

11.  Entitlement to service connection for a low back 
disability.

12.  Entitlement to the assignment of a compensable rating 
for tinea pedis, tinea cruris, dermatitis, and hand eczema.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to May 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota.

The May 1996 RO decision granted service connection for skin 
diseases, to include tinea pedis, tinea cruris, dermatitis, 
and hand eczema, assigning a noncompensable rating and a June 
1, 1995 effective date.  The RO has interpreted the veteran's 
NOD to include disagreement with the assigned rating for 
those skin diseases.  The May 1996 RO decision also denied 
service connection for arthritis of both wrists.  An August 
1999 RO decision granted service connection for bilateral 
wrist arthralgia, assigning separate noncompensable ratings 
for each, effective June 1, 1995.  As the veteran has not 
submitted a notice of disagreement to the rating and 
effective date  assigned for either disability, those issues 
are not before the Board.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.200 (1999); Marsh v. West, 11 Vet. App. 
468, 470 (1998); Grantham v. Brown, 114 F.3d 1156, 1159 
(Fed. Cir. 1997); Garlejo v. Brown, 10 Vet. App. 229, 232 
(1997).

The issues of entitlement to service connection for a 
bilateral knee disorder and a low back disability will be 
addressed in the REMAND appended to this decision.


FINDINGS OF FACT

1.  There is no medical evidence of hearing loss of either 
ear, as defined by the applicable VA regulation.

2.  There is no medical evidence of any residuals of an 
excision of a dermatofibroma from the back of the veteran's 
left knee.

3.  There is no medical evidence of any current residuals of 
an eye injury, to include bilateral corneal abrasions.

4.  There is no medical evidence of a current diagnosis of a 
psychiatric disorder.

5.  There is no medical evidence of a current diagnosis of a 
right hip disability, to include bursitis.

6.  The veteran's headaches began during active service.

7.  There is no medical evidence of a current diagnosis of 
degenerative joint disease of any joint, other than the 
knees, wrists and spine.
8.  There is no medical evidence of a current diagnosis of 
gastroenteritis or peptic ulcer disease.

9.  The veteran's service-connected skin diseases, to include 
tinea pedis, tinea cruris, dermatitis, and hand eczema, are 
manifested by exfoliation, exudation, and itching involving 
an exposed surface; they are not manifested by constant 
exudation or itching, extensive lesions, or marked 
disfigurement.


CONCLUSIONS OF LAW

1.  Claimed bilateral hearing loss was not incurred in or 
aggravated by active service.  Veterans Claims Assistance of 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.385 (2000).

2.  Claimed residuals of an excision of a dermatofibroma from 
the back of the left knee were not incurred in or aggravated 
by active service.  Veterans Claims Assistance of Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A.  
§§ 1110, 1131 (West Supp. 2000); 38 C.F.R. § 3.303 (2000).

3.  Claimed residuals of an eye injury, to include bilateral 
corneal abrasions were not incurred in or aggravated by 
active service.  Veterans Claims Assistance of Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2000); 38 C.F.R. § 3.303 (2000).

4.  A claimed psychiatric disorder was not incurred in or 
aggravated by active service.  Veterans Claims Assistance of 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).

5.  A claimed right hip disability, to include bursitis was 
not incurred in or aggravated by active service.  Veterans 
Claims Assistance of Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2000); 38 C.F.R. § 3.303 (2000).

6.  Headaches were incurred during active service.  Veterans 
Claims Assistance of Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2000); 38 C.F.R. § 3.303 (2000).

7.  Claimed degenerative joint disease of multiple joints 
(other than of the wrists, knees, and spine) was not incurred 
in or aggravated by active service.  Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 
38 C.F.R. § 3.303 (2000).

8.  Claimed gastroenteritis or peptic ulcer disease was not 
incurred in or aggravated by active service.  Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 
38 C.F.R. § 3.303 (2000).

9.  The schedular criteria for a 10 percent rating for tinea 
pedis, tinea cruris, dermatitis, and hand eczema have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.118, 4.20, Diagnostic Code 7899-7806 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to service connection for hearing 
loss, residuals of an excision of a dermatofibroma from the 
back of the left knee, residuals of an eye injury, a 
psychiatric disorder, a right hip disability, headaches, 
degenerative joint disease of multiple joints, and a 
gastrointestinal disorder; and the assignment of a 
compensable rating for the veteran's service-connected skin 
disorders, have been properly developed as various non-VA and 
VA treatment records have been associated with the file and 
the veteran has been afforded multiple VA specialty 
examinations.  The Board is cognizant of the RO's decision 
denying the service connection claims as not well grounded.  
However, as the RO considered all of the relevant evidence of 
record and all of the applicable law and regulations, and as 
the Board will do the same, to proceed with appellate review 
is not prejudicial to the appellant.  Bernard v. Brown, 4 
Vet. App. 384 (1993).   
  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 38 C.F.R. 
§ 3.303(a) (2000).  In addition, certain chronic diseases, 
tom include sensorineural hearing loss, arthritis, and peptic 
ulcer disease, may be presumed to have been incurred during 
service if they become manifest to a compensable degree 
within an applicable period after separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for granting a claim based upon 
the chronicity and continuity of symptomatology provisions of 
38 C.F.R. § 3.303(b).  The Court has ruled that the 
chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be granted or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 493 (1997).  The rules concerning 
chronicity and continuity of symptomatology, however, still 
require "medical expertise" to relate the veteran's present 
disability to his or her post-service symptoms.  Savage, 10 
Vet. App. at 497-98.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

A.  Bilateral Hearing Loss

Service connection for hearing loss is circumscribed by 
38 C.F.R. § 3.385 (2000), as follows:

For purposes of applying the laws 
administered by VA, impaired hearing 
will be considered to be a 
disability when the auditory 
thresholds in any of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 
hertz, is 40 decibels or greater; or 
when the auditory thresholds for at 
least three of the frequencies, 500, 
1,000, 2,000, 3,000, or 4,000 are 26 
decibels or greater; or when speech 
recognition scores using the 
Maryland CNC Test are less than 94 
percent.

The veteran had numerous audiological examinations during his 
active duty service.  None of these reports, however, 
revealed a hearing disability for VA purposes, pursuant to 
§ 3.385.  His January 1979 enlistment audiological 
examination report indicated that pure tone thresholds, in 
decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
0
5
LEFT
15
15
5
5
0

The average of the 1000, 2000, 3000, and 4000 Hertz pure tone 
thresholds was 5 decibels for the right ear and 10 decibels 
for the left ear.

The veteran's December 1994 retirement audiological 
examination report indicated that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
0
10
LEFT
10
15
0
15
10

The average of the 1000, 2000, 3000, and 4000 Hertz pure tone 
thresholds was 5 decibels for the right ear and 10 decibels 
for the left ear.  The report contained a diagnosis of left 
ear high frequency hearing loss.

Based on this evidence of record, and applying 38 C.F.R. 
§ 3.385, the veteran clearly did not experience a documented 
hearing loss disability for VA purposes during his active 
duty service.  However, the lack of any evidence of hearing 
loss disability at separation is not fatal to the veteran's 
claim.  Laws and regulations do not require in-service 
complaints of or treatment for hearing loss in order to 
establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  The key issues are whether the 
veteran currently satisfies the criteria of 38 C.F.R. 
§ 3.385, and whether there is medical evidence linking the 
current hearing loss disability to the veteran's period of 
active service.  As noted by the United States Court of 
Appeals for Veterans Claims (Court):

Where the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post-
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometry test results reflecting an 
upward shift in test thresholds in 
service, though still not meeting the 
requirements for a "disability" under 
38 C.F.R. § 3.385, and (b) post-service 
audiometry testing produces findings 
meeting the requirements of 38 C.F.R. 
§ 3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).




A December 1999 VA audiological examination report indicated 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
15
LEFT
10
15
5
5
15

The average of the 1000, 2000, 3000, and 4000 Hertz pure tone 
thresholds was 10 decibels for the right ear and 10 decibels 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 96 
percent in the left ear.

Thus, the veteran does not have a current hearing disability 
for VA purposes under 38 C.F.R. § 3.385.  As he does not have 
a current hearing disability, the preponderance of the 
evidence is against his claim for service connection for a 
bilateral hearing loss.  Service connection may only be 
granted for a current disability; when a claimed condition is 
not shown, there may be no service connection.  See, e.g., 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

B.  Residuals of an Excision of a Dermatofibroma from the 
Back of the Left Knee

October 1982 service medical records (SMR's) reveal the 
excision and biopsy of a nodule on the back of the veteran's 
left knee.  The diagnosis was dermatofibroma.  His December 
1994 retirement physical examination report contains 
indications that, upon physical examination, his skin was 
found to be normal.

During the veteran's May 1997 VA dermatology examination, he 
reported the excision, but was unsure which leg was affected, 
and stated he did not believe he even had a residual scar 
from that excision.  The lateral and posterior knee areas, 
including the popliteal fossas, were examined.  No evidence 
of residual growths or a scar was found.  The impression was 
history of dermatofibroma behind the left knee with no 
evidence of scar, dermatofibroma recurrence or any other 
abnormality of the lateral and posterior knee areas 
bilaterally found on examination.

Thus, the veteran does not have a current disability of any 
residuals, including a scar, on the back of the left knee.  
As he does not have a current disability, the preponderance 
of the evidence is against his claim for service connection 
for residuals of dermatofibroma on the back of the left knee.  
Rabideau, supra.

C.  Residuals of an Injury to the Eyes

The veteran's SMR's reveal a January 1980 diagnosis of flash 
injury to the left eye when a flash bulb exploded.  A July 
1982 report reveals a diagnosis of corneal abrasions in both 
eyes, after the veteran reported he may have splashed JP-4 
(jet fuel) in his eyes.  A subsequent July 1982 report 
contains an impression of corneal abrasion of the right eye, 
and a clear left eye.  An April 1987 report contains a 
diagnosis of cat scratch which the veteran reported to the 
left eye.  A September 1987 report contains an assessment of 
right eye conjunctivitis.  His December 1994 retirement 
physical examination report contains indications that, upon 
physical examination, his eyes were found to be normal.

A May 1997 VA ophthalmology report contains an assessment of 
myopia.  However, myopia is refractive error, and thus 
specifically excluded from service connection.  38 C.F.R. § 
3.303 (c).    

There is no post-service medical evidence of a diagnosis of 
residuals of an eye injury, to include bilateral corneal 
abrasions.  As he does not have a current recognized eye 
disability, the preponderance of the evidence is against his 
claim for service connection for residuals of an eye injury, 
to include bilateral corneal abrasions.  Rabideau, supra.




D.  A Psychiatric Disorder

The veteran's SMR's reveal he was seen in March and April 
1984 for stress related problems, due to being separated from 
his family.  A March 1984 report, after the administration of 
a MMPI-2 (Minnesota Multiphasic Personality Inventory) test, 
contained a diagnosis of adjustment disorder with disturbance 
of mood.  Another March 1984 report contained a notation that 
the veteran had situational stress, and was receiving 
relaxation therapy.  An April 1984 report contained an 
assessment of adjustment disorder, and two subsequent April 
reports contained notations that his symptoms were improving 
or resolving.  His December 1994 retirement physical 
examination report does not contain any indications that any 
psychiatric testing was rendered, but also does not contain 
any notations of any psychiatric, personality, or situational 
problems.

An April 1997 VA psychiatric examination report contains an 
Axis I diagnosis of history of brief adjustment disorder in 
1984, resolved, with no current diagnosis.
Thus, the veteran does not have a current psychiatric 
disorder.  As he does not have a current disability, the 
preponderance of the evidence is against his claim for 
service connection for a psychiatric.  Rabideau, supra.

E.  Right Greater Trochanteric Bursitis

The veteran's SMR's contain a September 1986 treatment report 
of tenderness over the greater trochanter.  The assessment 
was bursitis.  Another September 1986 report contains a 
notation that X-rays were within normal limits, but bursitis 
was shown.  A September 1986 X-ray report contains a notation 
that no significant abnormalities had been noted.  The 
assessment was greater trochanteric bursitis.  The veteran's 
December 1994 retirement physical examination report 
contained notations that, upon clinical evaluation, the 
veteran's lower extremities and musculoskeletal system had 
been found to be normal.

During an October 1999 VA orthopedic examination the veteran 
gave a history of   pain in back of his right hip during and 
a diagnosis of bursitis during his active duty service.  
Range of motion of the right hip was found to be unlimited 
and not painful.  X-rays revealed no evidence of joint space 
narrowing, fracture, or dislocation.  The impression was no 
evidence of degenerative arthritis.  The orthopedic 
examination diagnoses were low back pain, right sacro-iliac 
region, morbid obesity, and normal X-ray findings.  The 
examiner indicated that, in view of the negative X-ray 
reports, no orthopedic criteria for the various pains could 
be established.

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Thus, the veteran does not have a current right hip 
disability, to include greater trochanteric bursitis.  As he 
does not have a current disability, the preponderance of the 
evidence is against his claim for service connection for 
right greater trochanteric bursitis.  Rabideau, supra.

F.  Headaches

The veteran's SMR's include a September 1981 report 
containing notations of a complaint of frontal headaches.  
The assessment was sinusitis.  A May 1982 report contains a 
notation of a complaint of headaches.  The assessment was 
seasonal rhinitis.  An August 1982 report contains a notation 
of a complaint of headaches, and an assessment of 
questionable sinusitis.  A September 1983 report contains a 
notation of a complaint of headaches and abdominal cramps, 
and an assessment of gastritis, not definitely secondary to 
tension headaches.  A May 1984 report contains a notation of 
headache complaints, and an assessment of left otitis media 
and right otitis externa.  A July 1984 report contains a 
notation of  headache complaints, and a diagnosis of sinus 
headache.  A February 1987 report contains a notation of 
headaches and nausea, and an assessment of gastroenteritis.  
The veteran's December 1994 retirement physical examination 
report contains notations that, upon clinical evaluation, the 
veteran's head, vascular system, and neurologic system were 
found to be normal.

During the veteran's May 1997 VA neurological examination he 
reported headaches "perhaps two to four times a month," 
lasting anywhere from 30 minutes to all day  He reported they 
do not incapacitate him, nor does he take medication for 
them.  He also reported he did not think they were stress 
related, that he has no nausea or vomiting with them, they 
are not hemicranial, and never awaken him at night.  The 
examiner stated that the veteran had "a normal neurologic 
exam[ination], and I do not believe the headaches are in any 
way disabling to him in that they come perhaps two to four 
times per month.  I do not believe that he should be seen 
again in [the] Neurology clinic unless there is a drastic 
change."

There is service and post-service medical evidence to show 
recurrent headaches. While there is a medical opinion that 
the veteran's headaches are not disabling, it is the Board's 
judgment that the degree of functional impairment relates 
more to the appropriate rating for the headaches.  As the 
medical evidence shows that the veteran's headaches began 
during service, and as the record contains medical evidence 
and the veteran's own competent statements showing continuity 
of headaches since service (38 C.F.R. § 3.303), the Board 
finds that service connection is warranted.  

G.  Degenerative Joint Disease

The veteran's SMR's, including X-ray reports from 1980 
through 1987, and his December 1994 retirement physical 
examination report, contain one finding, in a July 1990 
computed tomography (CT) report, of mild arthritic changes in 
the articular facets of the lumbar spine.  The veteran's 
claim for service connection for a low back disability is 
addressed in the remand. The SMRS show no degenerative joint 
disease affecting any other joints.

No objective clinical evidence has been submitted showing 
that any arthritis of multiple joints was manifested to a 
compensable (10 percent) degree within one year of the 
veteran's discharge from service.  See 38 C.F.R. § 3.309(a).

April 1997 and October 1999 VA X-ray reports of different 
parts of the veteran's musculoskeletal system reveal 
degenerative arthritis of both knees, as noted in the 
diagnoses of an April 1997 VA orthopedic examination report.  
The veteran's claim for service connection for a bilateral 
knee disorder is also addressed in the remand, and service 
connection is currently in effect for a bilateral wrist 
disorder.

Thus, excluding the knees, wrists, and low back, there is no 
objective clinical evidence of degenerative joint disease of 
multiple joints.  As the veteran has not been diagnosed with 
a current disability of arthritis of multiple joints, the 
preponderance of the evidence is against his claim for 
service connection for the claimed multiple joint disorder.  
Rabideau, supra.

H.  Gastroenteritis and Peptic Ulcer Disease

The veteran's SMR's include a November 1981 report containing 
an assessment of esophageal reflux.  A September 1983 report 
contains an assessment of gastritis, not definitely secondary 
to tension headaches.  A July 1986 report contains an 
assessment of gastroenteritis.  A February 1987 report 
contains an assessment of gastroenteritis, and a February 
1987 hospitalization discharge report contains a diagnosis of 
gastroenteritis.  A January 1988 report contains an 
assessment of irritable bowel syndrome, while another January 
1988 report contains an assessment of gastroenteritis.  The 
veteran's December 1994 retirement physical examination 
report contains notations that, upon clinical evaluation, the 
veteran's abdomen and viscera were found to be normal, and 
there is no mention of any gastrointestinal abnormalities in 
the report.

During an April 1997 VA examination the veteran reported 
epigastric distress in service, which, in his opinion was 
related to adjustment stress to the Air Force.  He reported 
an X-ray was taken during service, but he did not know the 
results, and did not know if ulcer disease was ever found.  
He also reported that epigastric distress had "not bothered 
him much in the past ten years."  The diagnosis was history 
of peptic ulcer in the early 1980's, which is not bothering 
the veteran now.

While the veteran was seen on a number of occasions while on 
active duty for gastrointestinal complaints, his separation 
examination was negative for any pertinent abnormal objective 
findings and there is no post-service medical evidence of a 
diagnosis of a current gastrointestinal disability, to 
include gastroenteritis and peptic ulcer disease.  The April 
1997 VA examination essentially ruled out a current 
gastrointestinal disease.  As there is no objective evidence 
of current gastroenteritis or peptic ulcer disease, the 
preponderance of the evidence is against his claim for 
service connection.  Rabideau, supra.

I.  Conclusion

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's service connection claims (except for a 
bilateral hearing loss) as not well grounded, while the Board 
has denied the claims on the merits, in compliance with the 
Veterans Claims Assistance of Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), which eliminated the well 
grounded requirement of 38 U.S.C.A. § 5107(a) (West 1991), 
and is accordingly more beneficial to the veteran.  Moreover, 
as noted above, as the RO considered all of the relevant 
evidence of record and all of the applicable law and 
regulations, and as the Board will do likewise, the Board's 
proceeding with its appellate review is not prejudicial to 
the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990).

II.  An Higher Disability Rating for Skin Diseases, to 
Include Tinea Pedis, Tinea Cruris, Dermatitis, and Hand 
Eczema, from June 1, 1995

The veteran has voiced disagreement with the noncompensable 
rating assigned his service-connected skin diseases, to 
include tinea pedis, tinea cruris, dermatitis, and hand 
eczema.  The Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist as 
mandated by the Veterans Claims Assistance of Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to a conclusion 
that the current evidence on file is inadequate for proper 
rating purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1; Fenderson v. West, 12 Vet. App. 119, 125 
(1999).  The basis of disability evaluations is the ability 
of the body as a whole, or of a system or organ of the body 
to function under the ordinary conditions of daily life, 
including employment.  See 38 C.F.R. § 4.10.

The Court has held that at the time of an initial rating in 
an original claim separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  See Fenderson, at 126.  The 
Board notes the noncompensable rating for the veteran's 
service-connected disabilities is effective from June 1, 
1995, the date of receipt of the veteran's application for 
compensation.  Thus, the Board will consider whether a higher 
rating is warranted subsequent to that date.

During the veteran's May 1997 VA dermatology examination, he 
reported that he was "mostly bothered by recurrent scaling 
and cracking and sometimes soreness which involves 
predominantly his right palm."  He reported this "rarely 
also involves the left palm."  He reported this began about 
17 years ago, and that "sometimes he notes the entire right 
palm becomes very diffusely scaly with fine white scales."  
He also reported that, at the current time, "this is not 
occurring but that he has a slight residual scaling tender 
area involving the central palm at the base of the thenar 
eminence," which he reported, would "come and go."  He 
reported using an over-the-counter hand moisturizer "which 
seems to help somewhat but does not completely clear the 
problem."  He reported being right-handed.

The veteran reported a 15 year history of "scaling areas 
over [the] soles and between [the] toes [of his feet] with 
itching and burning occurring at the sites."  He indicated 
that this condition "clears quickly with the use of over-
the-counter antifungal agents such as Tinactin spray or 
powder or Lotrimin cream."  He also gave a history of  
"scaling pink areas involving the inguinal folds, rapidly 
clearing with use of Lotrimin cream."  He reported that 
"both of these are only mildly active at this time."  He 
specifically noted that he has "no other problems with 
dermatitis elsewhere [on his body]."

Upon physical examination the veteran's feet were noted to be 
"remarkable for lateral toe web maceration and scale 
consistent with tinea pedis."  "Slight diffuse scale" was 
"noted also over [the] soles in moccasin distribution 
consistent with tinea pedis."

The bilateral inguinal folds were noted to have a "small 
amount of scale and maceration with well marginated pink 
scaling patches consistent with intertrigo."  The veteran 
declined an examination of the remainder of his joints.  No 
other areas of active involvement were noted during the 
examination.

The bilateral hands were noted to show black discoloration 
consistent with ground-in dirt or other material, which was 
consistent with the veteran's report of digging in the dirt 
that morning.  "Slight scaling[,] poorly marginated 
lichenified, slightly fissured plaque[,] involving [the] 
right central palm[,] apparently involving the crease between 
[the] thenar eminence and remainder of the right palm," was 
also identified.  The remainder of the palm was noted to be 
clear at the time of the examination.  The impressions were: 
(1) tinea pedis involving the feet; (2) tinea cruris and/or 
intertrigo involving the inguinal folds; (3) lichenified 
plaque versus irritant dermatitis involving the hands, most 
prominently involving the right hand, with the veteran 
providing a history suggesting developing intermittent 
episodes of tinea manum involving the right palm, with no 
evidence of significant scale or change consistent with tinea 
manum on examination.

Service connection is currently in effect for tinea pedis, 
tinea cruris, dermatitis, and hand eczema.  The eczema is 
rated in accordance with DC 7806.  There are no rating codes 
that are specifically on point for tinea pedis, tinea cruris, 
or dermatitis.  Under such circumstances, the veteran's other 
skin disabilities are rated by analogy to eczema (38 C.F.R. 
§ 4.20), and the current rating for the skin disorders is 
zero percent.  The veteran has appealed for the assignment of 
a compensable rating.

Under DC 7806, an eczema condition with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or which is exceptionally repugnant, warrants 
a 50 percent rating; with constant exudation or itching, 
extensive lesions, or marked disfigurement, a 30 percent 
rating is warranted; with exfoliation, exudation or itching, 
if involving an exposed surface or extensive area, a 10 
percent rating is warranted; with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area, a noncompensable (0 percent) rating is 
warranted.

The recent VA dermatology examination revealed lateral toe 
web maceration and scale consistent with tinea pedis, and 
eczema of the palmer surface of the palm of the right hand 
hand.  Thus, the veteran has skin lesions on an exposed 
surface, as lichenfied slightly fissured plaque has been 
found on his right palm, and an active fungal infection of 
the feet. 

The recent VA skin examination also revealed a small amount 
of scale and maceration with well marginated pink scaling 
patches consistent with intertrigo in the bilateral inguinal 
folds.  Service connection is not in effect for intertrigo.

The Board finds that the veteran's service-connected tinea 
pedis, tinea cruris, dermatitis, and hand eczema, are 
manifested by exfoliation and itching involving an exposed 
surface.  Accordingly, a 10 percent rating is warranted under 
Code 7806, from June 1, 1995.  The medical evidence does not 
show that these skin disorders are manifested by constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  As to the question of whether the skin 
lesions are extensive, it is the Board's judgment that, as 
the eczema is confined to the palmer surface of one hand and 
the tinea pedis only involves the lateral toes, the service-
connected skin lesions are not extensive so as to support the 
next highest (30 percent) rating.


ORDER

Service connection for a bilateral hearing loss disability is 
denied.

Service connection for residuals of an excision of a 
dermatofibroma from the back of the left knee is denied.

Service connection for residuals of an eye injury, to include 
bilateral corneal abrasions is denied.

Service connection for a psychiatric disorder disability is 
denied.

Service connection for a right hip disability, to include 
bursitis is denied.

Service connection for headaches is granted.

Service connection for degenerative joint disease of multiple 
joints is denied.

Service connection for gastroenteritis and ulcer disease is 
denied.

The assignment of a 10 percent rating for tinea pedis, tinea 
cruris, dermatitis, and hand eczema is granted, from June 1, 
1995, subject to the laws and regulations governing the award 
of monetary benefits.


REMAND

The Veterans Claims Assistance of Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A), provides that, in the case of a claim for 
disability compensation, the assistance provided the veteran 
shall include obtaining a medical opinion when such opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1).  That section further provides that VA shall 
treat an opinion as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the veteran) contains competent evidence the 
veteran has a current disability or persistent or recurrent 
symptoms of disability, and indicates that the disability or 
symptoms may be associated with the veteran's active duty 
service, but does not contain sufficient medical evidence to 
make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2)(A),(B),(C).

It is the Board's judgment that there is a duty to assist the 
veteran in further developing his claims for service 
connection for low back and bilateral knee disabilities. 

I.  Bilateral Knee Bursitis

The veteran's SMR's contain a February 1979 treatment report, 
which shows an assessment of right knee strain, and April 
1980 treatment reports, which reveal assessments of 
prepatellar bursitis of the left knee.  A February 1981 X-ray 
report of both knees contains a notation that the findings 
were "within normal limits."  February and March 1981 
treatment reports contain assessments of "believe 
osteomalacia from repeated position on concrete."  A 
September 1986 treatment report contains an assessment of 
bursitis.
An April 1997 VA orthopedic examination report contains a 
diagnosis of degenerative arthritis of both knees.  An April 
1997 VA X-ray report of the left knee contains findings of 
"a tiny probable bone island in the medial femoral condyle 
on the left.  The tibiofemoral joint space is within normal 
limits.  There is mold lateral tilting of the left patella.  
The impression was mild lateral tilt of the patella.

An October 1999 VA examination report contains a notation 
that crepitation was palpable in both knees, and that 
McMurray's sign was positive.  An October 1999 VA X-ray 
report clearly contains notations that "[t]here is no 
significant joint space narrowing within the knees 
bilaterally.  There is no definite evidence for degenerative 
arthritic changes within either knee."  The impression was 
"[n]o evidence for degenerative arthritis as described 
above.

In light of the conflicting April 1997 and October 1999 VA 
examination diagnoses and X-ray reports, the Board finds that 
another examination, together with X-rays and any other tests 
necessary to resolve the conflicts, is necessary.  When, 
during the course of review, it is determined that further 
evidence or clarification of the evidence is essential for a 
proper appellate decision, the Board shall remand the case to 
the agency of original jurisdiction, specifying the action to 
be undertaken.  38 C.F.R. § 19.9.  Given the diagnoses of 
bilateral knee bursitis in service, if a knee disability is 
diagnosed, the examination report should include an etiology 
opinion regarding whether any currently diagnosed disability 
is related to the veteran's active duty service.  Where there 
is no medical opinion of record that would support a Board 
conclusion that the veteran's current disability was not 
etiologically related to service, the Board cannot make such 
a conclusion without first obtaining such an opinion.  See 
Watai v. Brown, 9 Vet. App. 441, 444 (1996).

II.  Low Back Pain

The veteran's SMR's include a May 1984 report containing an 
assessment of muscle spasm.  A July 1990 X-ray report 
contains a notation that "[m]ild arthritic changes are seen 
in the articular facets."  Another July 1990 treatment 
report contains a diagnosis of low back pain secondary to 
bulging of two lumbar discs.  A November 1990 report contains 
a notation that a CT scan that year revealed bulging discs in 
the low back.  A February 1991 treatment report contains a 
diagnosis of bulging lumbar discs.  A March 1991 report 
contains a diagnosis of chronic low back strain.  

During an April 1997 VA orthopedic examination the veteran 
reported injuring his lumbar spine in service when he leaned 
"forward to pick up a pair of socks out of a drawer," and 
felt "sudden[,] severe excruciating lumbar back pain."  He 
reported very little difficulty with it since that time, 
though sometimes after lifting, it will get sore.  He 
reported no radiculopathy to his lower extremities.  Upon 
physical examination the veteran was noted to walk without a 
limp, and flexion was found to be 80 degrees.  Straight leg 
raising was also to 80 degrees bilaterally.  Rotation was 
found to be 35 degrees bilaterally, and reflexes were noted 
to be normal.  The diagnosis was history of acute back sprain 
with only occasional residual discomfort.

An April 1997 VA X-ray report of the lumbar spine contained a 
finding of "end-plate irregularity of the T12 vertebral 
body."  The impression was unremarkable lumbosacral spine.

An October 1999 VA X-ray report of the lumbar spine also 
revealed a "mild irregularity of the superior and inferior 
end-plates of the T12 vertebral body, likely representing 
Schmorl's nodes."

An October 1999 VA examination report contains findings 
during physical examination of increased lumbar lordosis with 
some undue hair growth over this particular area.  No pain 
was noted on percussion, but marked tenderness over the right 
sacroiliac area was noted with any pressure.  Range of motion 
of the lumbar spine was not noted to be limited, with flexion 
of 90 degrees, extension of 35 degrees, lateral flexion of 40 
degrees and rotation of 35 degrees bilaterally.  The 
diagnosis was low back pain, right sacro-iliac region.  The 
examiner indicated that, in view of the negative X-ray 
reports, no orthopedic criteria for the various pains could 
be established.
In light of the conflicting April 1997 and October 1999 VA 
examination diagnoses and X-ray reports, the Board finds that 
another examination, together with X-rays and any other tests 
necessary to resolve the conflicts, is necessary.  38 C.F.R. 
§ 19.9.  Given the low back diagnoses in service, if a low 
back disability is diagnosed, the examination report should 
include an etiology opinion regarding whether any currently 
diagnosed disability is related to the veteran's active duty 
service.  Watai, supra.

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should provide the veteran a 
VA orthopedic examination to determine 
the nature and etiology of any low back 
disorder or disability of either knee 
that may be present.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination, and that review 
must be noted in the report.  The veteran 
is advised that failure to report for a 
scheduled VA examination may have adverse 
consequences, including the possible 
denial of his claim.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

The orthopedic examiner, after a review 
of the veteran's claims file, including 
his service medical records, and the 
reports of the April 1997 and October 
1999 VA examination reports and X-rays, 
is requested, to the extent that is 
possible, to provide an opinion as to 
whether it is at least as likely as not 
that any low back or knee disability that 
is identified began during or is causally 
related to any incident of the veteran's 
active  service, to include symptoms 
shown during his active duty service.  
All indicated tests should be performed.  
The claims file must be made available to 
the examiner in conjunction with this 
examination.  

2.  After completion of the above the RO 
should review the examination report to 
determine if it is sufficient to properly 
adjudicate the veteran's claims for 
service connection for low back and 
bilateral knee disorders.  If not, the 
report should be returned as inadequate 
for adjudication or rating purposes.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).

3.  The RO should then adjudicate the 
issues of service connection for a low 
back disability and a bilateral knee 
disorder on the basis of all the evidence 
of record and all of the applicable law 
and  regulations.  If any benefit sought 
is denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the applicable time 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to fulfill the 
duty to assist and to obtain additional medical development, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
No action is required of the veteran until he is notified.







The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals

 

